The opinion of the court was delivered by
Mixtubx, J.
This is an application for a writ of habeas corpus by Joseph Eedarko, now confined in state’s prison, at Trenton, wrho alleges that the cause of his confinement, to the best of his knowdedge and belief, w'as a sentence imposed upon him by the governing body of the reformatory at Rah-way, in punishment for certain misdemeanors alleged to have been committed by him vdiile in prison in the state reformatory.
Section 4 of the Habeas Corpus act (Comp. Skit., p. 2641) provides that if the confinement or restraint is by virtue of any w'arrant, order, process or commitment, a copy thereof must be annexed to the petition, or else a demand for such copy and a refusal thereof must be shown.
Pcunph. L. 1918, ch. 147, § 213, provides for the transfer of inmates from one correctional institution to another. See, also, Pamph. L. 1911, p. 159, § ,2.
In this situation it may be that if a copy of the commitment W'as before the court upon this application it would appear that the petitioner is detained by virtue of an original commitment by a court of competent jurisdiction to the *498reformatory, and that a legal transfer from the reformatory to the state prison had been made, in conformity -with the statute herein referred to, and under those circumstances no new or additional sentence had been imposed upon the petitioner.
The petitioner for a writ of habeas corpus will therefore be denied.